Title: From Thomas Jefferson to United States Congress, 30 December 1808
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate and House of Representatives
                        
                        of the United States
                     
                     Dec. 30. 1808.
                  
                  I lay before the legislature a letter from Governour Claiborne, on the subject of a small tribe of Alibama Indians, on the Western side of the Missisipi, consisting of about a dozen families. like other erratic tribes in that country, it is understood that they have hitherto moved from place to place according to their convenience, without appropriating to themselves exclusively any particular territory. but having now become habituated to some of the occupations of civilized life, they wish for a fixed residence. I suppose it will be the interest of the United States to encourage the wandering tribes of that country to reduce themselves to fixed habitations, whenever they are so disposed. the establishment of towns, & growing attachments to them, will furnish, in some degree, pledges of their peaceable & friendly conduct. the case of this particular tribe is now submitted to the consideration of Congress.
                  
                     Th Jefferson
                     
                     
                  
               